El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por sentencia de 3 de abril ultimo, esta Corte Suprema revocó la que la Corte de Distrito de Humacao había dictado condenando a los demandados a pagar a los demandantes la suma reclamada con las costas; y en su lugar declaró sin lu-gar la demanda sin especial condenación de costas.
Los demandados y apelantes presentaron con fecha 5 de mayo pasado, moción a esta corte para que reconsiderando su sentencia en la parte relativa a costas concediera éstas a *731dichos demandados. Esa moción fué discutida por los aboga-dos de ambas partes el día 15 de mayo citado.
En apoyo de su moción invocan los peticionarios los artí-culos 300 (debe ser 330) y 333 del Código de Enjuiciamiento Civil. -
El artículo 330 ordena que se concederán en todo caso las costas al demandado que obtuviere fallo en su favor en los pleitos mencionados en el artículo 328 y en procedimientos especiales.
El caso de que se trata está comprendido en el número 3o. del artículo 328, puesto que versa sobre cobro de dinero en cuantía superior a 100 dollars.
Pero nosotros entendemos que ambos artículos 328 y 330 ban sido derogados por la ley aprobada en 12 de marzo de 1908 para enmendar los artículos 327 y 339 del Código de En-juiciamiento Civil.
Esa Ley en su sección Ia. dice así:
“Sección Ia. — Los artículos 327 y 339 del Código de Enjuicia-miento Civil, se entenderán y quedan redactados en adelante en la forma siguiente:
“Artículo 327. — Las partes en pleitos o procedimientos tendrán derecho a las costas y desembolsos que en ellos se le hayan irrogado, con sujeción a las reglas que más adelante se establecen. En todos los casos en que un pleito o procedimiento se concedan las costas a una parte, si la materia litigiosa excede de quinientos dollars, tendrá ésta el derecho de que se le abone por la parte condenada el importe de los honorarios que haya devengado el abogado de la primera por sus ser-vicios. Disponiéndose, que nada de lo contenido en esta sección podrá entenderse en el sentido de permitir que los honorarios de abogados se incluyan en las costas impuestas contra un demandado que no hu-biere comparecido en el pleito o procedimiento, y disponiéndose ade-más, que los honorarios y costas serán concedidos diserecionalmente por el juez que entienda en el pleito o procedimiento, teniendo en cuen-ta el grado de culpabilidad, si la hubiere, de la parte condenada por la sentencia. ”'
Como se ve la concesión ele honorarios y costas en pleitos o procedimientos cuya cuantía excede de quinientos dollars, *732cuando el demandado baya comparecido es discrecional por parte del juez, el cual ba de tomar por norte de su proceder el grado de culpabilidad si lo hubiere de la parte condenada por la sentencia.
Y como según el artículo 306 del Código de Enjuiciamiento Civil tal como quedó enmendado por la ley aprobada en 8 de marzo de 1906, cuando se revocare la sentencia, orden o de-creto del tribunal inferior, la corte procederá a pronunciar ln sentencia, orden o decreto que dfebió haber dictado el tribunal' inferior, salvo los casos que dicho artículo expresa, es consi-guiente que esta Corte Suprema al pronunciar su sentencia de 3 de abril de 1911, estaba en las mismas condiciones que la corte inferior y pudo conceder las costas, según lo estimara procedente dentro de sus facultades discrecionales.
Esta corte estimó que no había habido culpabilidad, mali-cia o temeridad por parte de la sociedad demandante al ini-ciar y sostener el pleito y por esa razón no la condenó en las costas causadas en la corte inferior, pues por lo que atañe a las originadas para sostener el recurso, ya hemos decidido en anteriores resoluciones que el Tribunal Supremo carece de autoridad para imponerlas.
Yéase el caso de Angel Martinez v. Pagán, López y Cía., decidido en 19 de mayo próximo pasado.
Por las razones expuestas debe desestimarse la moción de los demandados y apelantes de 5 de mayo ya citado.

Denegada la moción.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary, disintió.